Exhibit 10.4
 
AGREEMENT FOR CONSULTING SERVICES
 
This Agreement is entered into as of May 1, 2012, between Energy Capital
Partners, LLC (“Consultant”), and ROCKDALE RESOURCES CORPORATION (“Company”).
 
During the term of this Agreement, Consultant agrees to perform for the Company
as a capital formation advisor.  The Consultant will assist the Company with
certain responsibilities typically performed by an advisor.
 
During the term of this Agreement, the Company shall pay Consultant $18,000 a
month, to be paid monthly on the last day of the month, and will reimburse all
reasonable out-of-pocket expenses.
 
This Agreement shall commence on the date hereof and shall remain in effect
until April 30, 2013, unless extended in writing by mutual agreement of the
parties for additional periods.
 
Either party may terminate this Agreement at any time for any or for no reason
by giving thirty (30) days’ written notice of termination to the other party.
 
The Company may immediately terminate Consultant’s engagement for Cause upon
written notice of termination to Consultant, with the particular Cause being
specified in such notice.  “Cause” means any of the following in the Company’s
judgment: (a) Consultant’s conduct, failure or omission which has, or may have,
an adverse effect on the Company; (b) Consultant’s act or acts amounting to
gross negligence or willful misconduct to the detriment of the Company; or (c)
Consultant’s fraud or embezzlement of funds or property
 
ROCKDALE RESOURCES CORPORATION
 
/s/ Marc Spezialy
___________________________________
Marc Spezialy, Chief Financial Officer
CONSULTANT
 
/s/ John Barton
___________________________________
John Barton
 



 
 
 